COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Javier Galindo Pacheco v. The State of Texas

Appellate case number:      01-14-00156-CR

Trial court case number:    1341972

Trial court:                262nd Judicial District Court of Harris County

        Appellant’s court-appointed counsel filed a motion to withdraw and brief
concluding that the above-referenced appeal is frivolous. See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Appellant, acting pro se, has filed a motion
requesting access to a copy of the appellate record for use in preparing his response to
appointed counsel’s brief and a 30-day extension of time to file his response. See Kelly v.
State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
        We grant the motion and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made.
      Finally, appellant’s response, if any, to his appointed counsel’s brief shall be filed
within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _/s/ Laura C. Higley
                   

Date: February 26, 2015